Citation Nr: 1032081	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression, to include 
as secondary to service-connected fibromyositis, lumbar 
paravertebral muscles. 

2.  Entitlement to service connection for radiculopathy of the 
lower extremities, to include as secondary to service-connected 
fibromyositis, lumbar paravertebral muscles. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  


FINDING OF FACT

There is no competent evidence linking depression or 
radiculopathy of the lower extremities to service-connected 
fibromyositis, lumbar paravertebral muscles, or to in service 
symptomatology or pathology.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in service and is not proximately 
due to or the result of service connected fibromyositis, lumbar 
paravertebral muscles, to include by way of aggravation.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38C.F.R. §§ 3.303, 
3.310 (2009). 

2.  Radiculopathy of the lower extremities was not incurred in 
service and is not proximately due to or the result of service 
connected fibromyositis, lumbar paravertebral muscles, to include 
by way of aggravation.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in July 2006 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in claims. 

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, and the Veteran 
was afforded VA examinations in July 2006 that included medical 
opinions as to whether the disabilities for which service 
connection is claimed are related to his service connected 
fibromyositis, lumbar paravertebral muscles.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Service connection may also be 
established for that portion of a disability resulting from 
aggravation by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board notes initially that this appeal does involve a claim 
that depression and radiculopathy of the lower extremities were 
incurred in service, and a review of the service treatment 
reports, to include the reports from the November 1967 separation 
examination and history collected at that time, do not reflect a 
psychiatric condition or radiculopathy.  It is also noted that 
the Veteran has not filed a petition to reopen the claim for 
direct service connection for anxiety reaction denied by a 
December 1969 rating decision. 

The post-service evidence includes reports from VA inpatient 
treatment for schizophrenia and alcohol addiction in December 
1976 and January 1977.  It also includes reports from a July 2006 
VA psychiatric examination, documented to have been preceded by a 
review of the claims file, that resulted in the following 
opinion: 

Based on the [V]eteran's history, records, 
and evaluations we consider that his 
currently diagnosed Depressive disorder NOS 
is not due to, caused by, the result of; 
nor is secondary to, his service connected 
Fibromyositis and lumbar paravertebral 
condition.  The [V]eteran's psychiatric 
history, as clearly described in records, 
was originally related to ethanolism.  His 
current neuropsychiatric conditions ha[ve] 
no relation to the previous alcohol abuse 
history; nor to any physical condition or 
disability:  service-connected or non 
service-connected.  It is to note that 
[the] [V]etera[n] was able to work 
adequately until he retired after 
completing the required years, despite his 
service connected back condition and with 
no psychiatric complaints or treatment.  As 
already referred in this statement, his 
described symptoms during the early 70's 
were related to a problem of Alcohol 
Dependence.
			
The Veteran was also afforded another VA examination in July 2006 
to address the claim for service connection for radiculopathy of 
the lower extremities.  It was documented that the claims file 
was reviewed prior to the examination, and reference was made to 
a January 2006 electromyogram and nerve conduction study that 
showed sensory demyelinating peripheral neuropathy with no 
evidence of lumbar or lower extremity radiculopathy.  The 
physical examination revealed no evidence of lumbar 
radiculopathy, and the examiner concluded as follows: 

It is my opinion that [the Veteran's] 
current bilateral lower extremities 
radiculopathy (if any) is not caused by or 
a result of service-connected 
fibromyositis, lumbar paravertebral 
muscles. 

A review of the remaining medical evidence does not reveal any 
medical evidence or opinion linking a psychiatric disorder or 
radiculopathy of the lower extremities to service or residuals of 
service-connected fibromyositis, lumbar paravertebral muscles, to 
include by way of aggravation.  As for the Veteran's assertions 
linking depression and radiculopathy of the lower extremities to 
service connected  fibromyositis, lumbar paravertebral muscles, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  

Thus, as the Board finds that the weight of the negative evidence 
exceeds the positive as to whether the Veteran has current 
disability due to depression or radiculopathy of the lower 
extremities that is etiologically related to service or, to 
include by way of aggravation, service connected fibromyositis, 
lumbar paravertebral muscles, the claims must be denied.  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert, supra.




ORDER

Entitlement to service connection for depression, to include as 
secondary to service-connected fibromyositis, lumbar 
paravertebral muscles, is denied. 

Entitlement to service connection for radiculopathy of the lower 
extremities, to include as secondary to service-connected 
fibromyositis, lumbar paravertebral muscles, is denied. 


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


